Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the office action mailed on 08/03/2021, applicant filed an amendment on 11/03/2021. No claims were amended, added, or cancelled. The pending claims are 1-15. 

Response to Arguments
3.	Applicant's arguments filed 11/03/2021have been fully considered but they are not persuasive. 
	Applicant argues that the prior art reference Sung does not disclose  a trellis structured vector quantizer (TCVQ) which allocates sub-vectors to each stage of the TCVQ.  Applicant asserts, the trellis coded quantizer (TCQ) of Sung does not correspond to the claimed the trellis coded vector quantizer (TCVQ), referring to the TCVQ benefit features at paragraph [0038] of the current specification.  Applicant did not address Sung’s combined structure of VQ+BC-TCQ shown at paragraph [0072], table 1.  The examiner notes that Sung teaches, at table1 paragraph [0072]; Figs. 19, 20, and paragraphs [0199]-[0200], [0208]-[0211], a structure that combines the VQ to the BC-TCQ  to create the VQ+BC-TCQ structure, which is considered as the claimed TCVQ, and by adding the vector quantizer VQ to the BC-TCQ structure, the benefit features cited by paragraph [0038] of applicant’s specification are realized.  
	With regard the 35 U.S.C. 112(f) interpretation, applicant addressed only the first and second modules of claim 7.  Applicant did not address the first quantization part and second 
With regard the nonstatutory double patenting rejection, applicant filed a terminal disclaimer that was approved as of 11/03/2021.  The corresponding rejection is withdrawn.
As per the rest of the claims, and combinations of prior art reference, applicant has no further arguments beside the ones mentioned above.  Therefore, all the combinations of prior art reference mentioned above are valid, and all other claims are rejected for the same reasons as set above. 
	
CLAIM INTERPRETATION UNDER 35 USC § 112(f)
4.         The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a first quantization part, second quantization part...
Because this/these claim(s) limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung (US 2012/0278069).
As per claim 1, Sung teaches a quantization apparatus for encoding of an audio signal  ([0003], [0007]), the quantization apparatus comprising: 
a first quantization part configured to quantize an input audio signal to generate a quantization signal ([0111], [0176], the first quantization scheme 515 may include a first quantizer (not shown) for roughly quantizing the input signal); and
a second quantization part configured to quantize a quantization error signal generated from the quantization signal and the input audio signal, wherein the first quantization part comprises a trellis structured vector quantizer (TCVQ) which allocates sub-vectors to each stage of the TCVQ ([0111], [0176], the first quantization scheme 515 may include a second quantizer (not shown) for precisely quantizing a quantization error signal, and [0072], [0112], wherein BC-TCQ denotes a block-constrained trellis-coded quantizer, wherein Predictive (second) scheme has a structure of  Inter-frame prediction + BC-TCQ. See also [0199]-[0200], the first quantization scheme 1910 performs quantization without using the inter-frame prediction and may use a combination of a VQ 1921 and a BC-TCQ 1923.  Note that  table1 paragraph [0072]; Figs. 19, 20, and paragraphs [0199]-[0200], [0208]-[0211], a structure that combines the VQ to the BC-TCQ  to create the VQ+BC-TCQ structure, which is considered as the claimed TCVQ, and by adding the vector quantizer VQ to the BC-TCQ structure, the benefit features cited by paragraph [0038] of applicant’s specification are realized).
As per claim 4, Sung teaches wherein the TCVQ is configured to search for an optimal index based on a weighting function ([0079], The ISF/LSF quantizer 315 may obtain an optimal quantization index in an input coding mode. The ISF/LSF quantizer 315 may quantize the ISF coefficients or the LSF coefficients by using the weighting function determined by the weighting function determiner 313. The ISF/LSF quantizer 315 may quantize the ISF coefficients or the LSF coefficients by selecting one of a plurality of quantization paths in the use of the weighting function determined by the weighting function determiner 313).
As per claim 5, Sung teaches wherein the second quantization part is a vector quantizer ([0171], [0177], VQ, LVQ, MSVQ).
As per claim 6, Sung teaches a quantization apparatus for encoding of an audio signal ([0003], [0007]), the quantization apparatus comprising: 
an inter-frame predictor configured to generate a prediction signal to predict an input audio signal (([0009], [0075], [0113], The second quantization scheme 517 is a quantization scheme using the inter-frame prediction and may be named the predictive scheme) ; 
a first quantization part configured to quantize a prediction error signal generated from the prediction signal and the input audio signal, to generate a quantization signal ([0177], LSF predictive errors obtained using predictive values of the inter-frame predictor 1361 are roughly quantized by the VQ or MSVQ 1363); and 
a second quantization part configured to quantize a quantization error signal generated from the prediction error signal and the quantization signal ([0177], An error vector between the LSF predictive errors and inverse-quantized LSF predictive errors output from the VQ or MSVQ 1363 is quantized by the LVQ or TCQ 1365), , wherein the first quantization part comprises a trellis structured vector quantizer (TCVQ) which allocates sub-vectors to each stage of the TCVQ ([0072], [0112], BC-TCQ denotes a block-constrained trellis-coded quantizer, wherein Predictive (second) scheme has a structure of  Inter-frame prediction + BC-TCQ. See also [0199]-[0200], the first quantization scheme 1910 performs quantization without using the inter-frame prediction and may use a combination of a VQ 1921 and a BC-TCQ 1923).
As per claim 7. A quantization apparatus for encoding of an audio signal, the quantization apparatus comprising:
a first quantization module, implemented by at least one processor, configured to quantize line spectral frequency (LSF) coefficients of the audio signal without an inter-frame prediction ([0009],[0075], [0113], the first quantization scheme 515 is quantization scheme not using an inter-frame prediction); and 
a second quantization module, implemented by the at least one processor, configured to quantize the LSF coefficients with the inter-frame prediction ([0009], [0075], [0113], The second quantization scheme 517 is a quantization scheme using the inter-frame prediction and may be named the predictive scheme), 
wherein the first quantization module comprises: 
[0111], [0176], the first quantization scheme 515 may include a first quantizer (not shown) for roughly quantizing the input signal); and 
a third quantization part configured to quantize a first quantization error signal generated from the first quantization signal and the input audio signal ([0111], [0176], the first quantization scheme 515 may include a second quantizer (not shown) for precisely quantizing a quantization error signal), 
wherein the first quantization part comprises a trellis structured vector quantizer (TCVQ) which allocates sub-vectors to each stage of the TCVQ [0072], [0112], wherein BC-TCQ denotes a block-constrained trellis-coded quantizer, wherein Predictive (second) scheme has a structure of  Inter-frame prediction + BC-TCQ. See also [0199]-[0200], the first quantization scheme 1910 performs quantization without using the inter-frame prediction and may use a combination of a VQ 1921 and a BC-TCQ 1923.  Note that  table1 paragraph [0072]; Figs. 19, 20, and paragraphs [0199]-[0200], [0208]-[0211], a structure that combines the VQ to the BC-TCQ  to create the VQ+BC-TCQ structure, which is considered as the claimed TCVQ, and by adding the vector quantizer VQ to the BC-TCQ structure, the benefit features cited by paragraph [0038] of applicant’s specification are realized).
As per claim 8, wherein the second quantization module comprises: 
an inter-frame predictor configured to generate a prediction signal to predict the input audio signal ([0009], [0113], second quantization scheme); 
a second quantization part configured to quantize a prediction error signal generated from the prediction signal and the input audio signal, to generate a second ([0177], LSF predictive errors obtained using predictive values of the inter-frame predictor 1361 are roughly quantized by the VQ or MSVQ 1363); and 
a fourth quantization part configured to quantize a second quantization error signal generated from the prediction error signal and the second quantization signal ([0177], An error vector between the LSF predictive errors and inverse-quantized LSF predictive errors output from the VQ or MSVQ 1363 is quantized by the LVQ or TCQ 1365), 
wherein the second quantization part comprises a TCVQ which allocates sub- vectors to each stage of the TCVQ ([0072], [0112], BC-TCQ denotes a block-constrained trellis-coded quantizer, wherein Predictive (second) scheme has a structure of  Inter-frame prediction + BC-TCQ. See also [0199]-[0200], the first quantization scheme 1910 performs quantization without using the inter-frame prediction and may use a combination of a VQ 1921 and a BC-TCQ 1923).
As per claim 11, wherein the TCVQ is configured to search for an optimal index based on a weighting function ([0079], The ISF/LSF quantizer 315 may obtain an optimal quantization index in an input coding mode. The ISF/LSF quantizer 315 may quantize the ISF coefficients or the LSF coefficients by using the weighting function determined by the weighting function determiner 313. The ISF/LSF quantizer 315 may quantize the ISF coefficients or the LSF coefficients by selecting one of a plurality of quantization paths in the use of the weighting function determined by the weighting function determiner 313).
As per claim 12, a selection unit, implemented by the at least one processor, configured to select, in an open- loop manner, one of the first quantization module and ([0217] The quantizer type determiner 2107 selects one of an open-loop and a closed-loop as the quantizer type by receiving an output of the bit-rate determiner 2110, an output of the bandwidth determiner 2130, and an output of the internal sampling frequency determiner 2150).
As per claim 13, wherein the third quantization part and the fourth quantization part are vector quantizers ([0171], [0177], VQ, LVQ, MSVQ).
As per claim 14, wherein the third quantization part and the fourth quantization part share a codebook ([0071], [0072], wherein the 4 coding modes share the same codebook).
As per claim 15, wherein a scaling is performed on a signal to be input to the third quantization part by using scaling factors determined based on the signal to be input to the third quantization part and a signal to be input to the fourth quantization part ([0098], the weighting function determiner 400 may extract the perceptual characteristics of the input signal according to a bark scale).
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 2012/0278069) in view of Son (US 7,630,890).
As per claims 2, 9, Sung does not explicitly disclose wherein the TCVQ is a block- constrained trellis coded vector quantizer (BC-TCVQ) using 16-state and 8-stage.
Son in the same field of endeavor teaches wherein the TCVQ is a block- constrained trellis coded vector quantizer (BC-TCVQ) using 16-state and 8-stage (col. 12, lines 57-67).  Therefore, it would have been obvious at the time the application was filed to use Son’s above features with the system of Sung, in order to improve audio encoding.
Claims 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 2012/0278069) in view of Bradley (US 2011/0044494).
As per claims 3, 10, Sung does not explicitly disclose wherein the sub-vectors are generated by dividing an input vector of the TCVQ into two-dimensional sub-vectors.
Bradley in the same field of endeavor teaches dividing an input vector of the TCVQ into two-dimensional sub-vectors ([0051], [0058]).  Therefore, it would have been obvious at the time the application was filed to use Bradley’s above features with the system of Sung, in order to achieve improved rate-distortion performance and allow robust transmission of audio signals.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ABDELALI SERROU/Primary Examiner, Art Unit 2659